467 S.E.2d 243 (1996)
342 N.C. 868
FIRST HEALTHCARE CORPORATION d/b/a Hillhaven South, Inc. d/b/a Winston-Salem Convalescent Center,
v.
Nell H. RETTINGER, Ind., and Nell H. Rettinger, as personal representative of the Estate of Lawrence John Rettinger, Deceased.
No. 230A95.
Supreme Court of North Carolina.
March 8, 1996.
Smith Helms Mulliss & Moore, L.L.P. by Maureen Demarest Murray and Christine T. Nero, Greensboro, for plaintiff-appellant.
Allman Spray Leggett & Crumpler, P.A. by David C. Smith and Linda L. Helms, Winston-Salem, for defendant-appellee.
North Carolina Health Care Facilities Association by Sally J. Marshall, General Counsel; North Carolina Hospital Association by William A. Pully, Vice President and General Counsel; and North Carolina Association for Home Care by Nancy H. Temple, Executive Director, amici curiae.
*244 Kate Mewhinney, Associate Clinical Professor, Legal Clinic for the Elderly, Wake Forest University School of Law; Booth, Harrington, Johns & Campbell by A. Frank Johns; and Craige, Brawley, Liipfert, Walker & Searcy by B. Bailey Liipfert, III, on behalf of National Academy of Elder Law Attorneys, amicus curiae.
Booth, Harrington, Johns & Campbell by A. Frank Johns, Greensboro; and Anna Moretti Kavolius on behalf of Choice in Dying, Inc., amicus curiae.
PER CURIAM.
For the reasons stated in the dissenting opinion of Judge Walker in the Court of Appeals, the decision of the Court of Appeals is reversed.
REVERSED.